Title: From John Adams to Jeremy Belknap, 16 January 1795
From: Adams, John
To: Belknap, Jeremy



Dear Sir
Philadelphia January 16. 1795

Your kind Letter of the 2d. was brought to me from the Post office this morning, and I thank you for your Attention to the Reputation of our Country.
I have Shewn your Letter to Mr Henry Mr Elsworth and other Members of Congress in 1779 and 1780 and to some others, and there is not one who remembers any Thing like the account which Dr Kippis has given.
I will however take other Measures for ascertaining Facts and transmit the Result to you as soon as I can.  Dr Franklins Recommendation to American Ships of War, to respect Captain Cook, as far as I remember any thing of it was universally approved and applauded by all Americans without Exception.
I have been often a delighted Hearer of Dr. Kippis in the Pulpit, and have often met him in Company at my own House and at the Tables of other Persons, and never without an high opinion of his Candour as well as his Information.  He has written nothing I believe but what he honestly thought to be true but he has been misinformed.  I will do all in my Power to enable you to undeceive him, and disabuse the Public.
Accept of this short answer for the present, and a Copy of The French Weights and Measures for yourself and another for the Accademy if you think it of importance enough.
I am Sir with great Esteem and / regard your Friend & humble Sert.

John Adams